DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office action is made in response to the amendment filed on 03/04/2021. It is noted that in the amendments applicant has made changes in the claims. As amended, pending claims are claims 1-18.
Reason for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
Regarding claim 1, the best prior art, You (U.S. PG-Pub No. 2015/0177483), teaches a camera optical lens (at least in Fig. 1: first embodiment 100) comprising, from an object side to an image side in sequence: a first lens (Fig. 1: lens 10) having a positive refractive power (Table 1: first embodiment f1 = 7.348) with a convex object side surface and a concave image side surface relative to a proximal axis (para [0012]), a second lens (Fig. 1: lens 20) having a positive refractive power (Table 1: first embodiment f2 = 4.117), a third lens (Fig. 1: lens 30) having a negative refractive power (Table 1: first embodiment f3 = -4.843), a fourth lens (Fig. 1: lens 40) having a positive refractive power (Table 1: first embodiment f4 = 22.007), a fifth lens (Fig. 1: lens 50) having a negative refractive power (Table 1: first embodiment f5 = -10.479), and a sixth 
Table 1: first embodiment: f1 = 7.348, f = 4.647, 
Fig. 4: d1 = 0.484, d7 = 0.473, TTL = 5.4, R1 = 1.668, R2 = 2.569
0.1<f1/f<1.68 = 7.348/4.647 = 1.58;
0.01<d1/TTL<0.2 = 0.484/5.4 = 0.089;
-5.27<(R1+R2)/(R1-R2) <-3.23 = -4.70:
0.25<d1<0.54 = 0.484.
0.17<d7<0.63 = 0.473;
where 
f: a focal length of the camera optical lens; 
f1: a focal length of the first lens; 
d1: a thickness on-axis of the first lens;
d7: a thickness on-axis of the fourth lens;
TTL: a total optical length of the camera optical lens; 
R1: a curvature radius of object side surface of the first lens;
R2: a curvature radius of image side surface of the first lens;
You teaches that the refractive index of the first lens is 1.544 (see the Table in Fig. 4), but You fails to explicitly teach wherein the fourth lens has a convex object side surface and a convex image side surface relative to the proximal axis; the camera optical lens further satisfies the following conditions: 1.08<f4/f<3.85; -0.02<(R7+R8)/(R7-R8) <0.25; and 1.7≤n1≤2.2, 

In the same field of endeavor, Asami et al. (US 2014/0204477) teaches a camera lens (at least in Fig. 3 and para [0003]: imaging lens is described), wherein the first lens may be formed of a material having a refractive index of 1.7 or more (para [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the camera optical lens of You by utilizing first lens with a refractive index of 1.7 or more in order to easily refract light even while the first lens having a small curvature, so that the lenses are easily manufactured and include reduced defective rate depending on a manufacturing tolerance. Moreover, since the lens has small curvature, the distance between the lenses can also be decreased, and thus it may be advantageous in miniaturizing the lens module as described in para [0056] of Asami.
Nevertheless, the combination of You fails to provide specific example of a camera lens wherein the fourth lens has a convex object side surface and a convex image side surface relative to the proximal axis; the camera optical lens further satisfies the following conditions: 1.08<f4/f<3.85 and -0.02<(R7+R8)/(R7-R8) <0.25;
where f4: a focal length of the fourth lens; R7: a curvature radius of the object side surface of the fourth lens; R8: a curvature radius of the image side surface of the fourth lens. Moreover, although You includes a disclosure that 1.08<f4/f<3.85 = (22.007/4.647 = 4.73 see Table 1) and -0.02<(R7+R8)/(R7-R8) <0.25 = (-12.218-6.634/-12.218+6.634 = -18.852/-5.584 = -3.37 see Fig. 4), it would not have been obvious to one having ordinary skill in the art at the 
As such, the prior art of record, taken alone or in combination, fails to teach or reasonably suggest the details claim 1, specifically including the limitation: “the fourth lens has a convex object side surface and a convex image side surface relative to the proximal axis; the camera optical lens further satisfies the following conditions: 1.08<f4/f<3.85 and -0.02<(R7+R8)/(R7-R8) <0.25.”
Claims 2-18 are dependent on claim 1, and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 2015/0362703) disclose relevant camera lens, but fail to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872